Citation Nr: 0000775	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  92-04 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel 



INTRODUCTION

The veteran served on active duty from April 1953 to May 
1975.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in March 1994 by the Department of 
Veterans Affairs (VA) regional office (RO) in St. Petersburg, 
Florida.

In February 1995, the Board remanded this case to the RO for 
further development of the evidence pertaining to an issue 
which is no longer in appellate status.  At that time, 
appellate consideration of the issue of entitlement to a 
compensable evaluation for bilateral hearing loss was 
deferred.  The case was returned to the Board in April 1999.  
The veteran's representative filed written argument in 
support of the appeal in November 1999.

FINDING OF FACT

The claim of entitlement to a compensable evaluation for 
bilateral hearing loss is plausible.

CONCLUSION OF LAW

The claim of entitlement to a compensable evaluation for 
bilateral hearing loss is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran alleges that a service connected disability 
has increased in severity, a claim for an increased 
disability evaluation is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, the Board 
finds that the veteran's claim of entitlement to a 
compensable evaluation for bilateral hearing loss is well 
grounded.  38 U.S.C.A. § 5107(a).


REMAND

VA has a duty to assist the claimant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991). 

In the instant case, the veteran's representative has pointed 
out that the last audiological examination was in January 
1994, almost 5 years ago, and has requested that the veteran 
be permitted to undergo another audiological examination. 
Because an evaluation of a service connected disability 
should be based on a thorough and contemporaneous 
examination, see Littke v. Derwinski, 
1 Vet. App. 90 (1990), the Board will accede to that request. 

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should arrange for the veteran to 
undergo an audiological examination, in 
accordance with 38 C.F.R. § 4.85 (1999).

Following completion of that action, the RO should review the 
evidence and determine whether the veteran's claim may now be 
granted.  If the decision remains adverse to the veteran, he 
and his representative should be provided with an appropriate 
Supplemental Statement of the Case and an opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration.  The purpose of 
this REMAND is to obtain clarifying medical information.  By 
this REMAND the Board intimates no opinion  as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran until he receives further notice.  However, the 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




